DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP2002101821; English translation) in view of Schmidt (8375833).
Masuda teaches a method of assisting a baking process (pg. 3 par. 3), comprising: 
storing data (pg. 3 par. 5) for a desired filling pattern (pg. 3 par. 13) of a carrier (pg. 3 par. 3 par. 3 ref. 21) for baked goods (pg. 3 par. 3) on a data storage unit coupled to a computer (pg. 3 par. 5 image processing device), wherein the desired filling pattern indicates positions and orientations of the baked goods (pg. 3 par. 13);

filling the carrier with pieces of dough for the baked goods (pg. 3 par. 12);
an image recording apparatus (pg. 3 par. 6) capturing the actual filling pattern (pg. 3 par. 4, 6) and transmitting to the computer (pg. 3 par. 4) captured data corresponding to the actual filling pattern (pg. 3 par. 4);
the computer comparing the captured data with the stored data relating to the desired filling pattern (pg. 3 par. 6);
the computer acting on the filling process (pg. 3 par. 19; relative flipping) or the baking process (pg. 3 par. 15) based on comparison of the captured data and the data for the desired filling pattern (pg. 3 par. 6; pg. 4 par. 14); and 
the computer outputting a signal in response to the captured data deviating from the desired filling pattern to indicate an incorrect filling (pg. 2 par. 12; pg. 3 par. 14; difference between obtained).
Masuda teaches advantages of image processing in food technology (pg. 2 par. 8) and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing of food products.
Schmidt teaches a vision system for a same conveyed food.  More specifically the system synchronizes the several operations of the plurality of stations 13 comprising the system 5 with a camera vision system (col. 4 lines 41-52) which controls and exchanges data with the several servomotors (not shown), sensors (not shown), and the conveyor belts determined by the camera vision system 28.
Thus since Masuda teaches broadly image processing devices and since Schmidt teaches a same image processing of food products comprising a display (pg. 4 lines 41-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was file to have looked to the art of image processors since Masuda teaches such and further taught the display system of Schmidt for its art recognized and applicants intended purpose of providing a visual output of the captured image.  More specifically the computer transmitting display data to a digitally controlled display apparatus that displays the desired filling pattern close to the work surface and with respect to claim 18, for its art recognized advantage of providing the image of fig. 5 of Masuda relative a desired filling pattern and the actual product on a screen associated with the image processing device as taught by Schmidt (col. 8 lines 31-36) using a suitable user interface coupled to the camera controller of the camera vision system as taught by both (col. 4 lines 46-52) such as in the instant case an output device, i.e. display.

Where acting on the baking process comprises the transmission of baking parameters to a baking oven via a data connection to the baking oven on the basis of the captured actual filling (pg. 2 par 12).
Each baked carrier which has been filled is captured during introduction into the baking oven (pg. 2 par. 17).
The data for the baking parameters are stored on a data storage unit coupled to the computer (pg. 3 par. 4 predetermined reference image).
Though silent to the data are transmitted from and to the computer and/or the data storage unit via the Internet.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach known computer technology or more specifically providing such for transmitting data as taught by Schmidt (col. 4 lines 50-52).
Wherein the desired filling pattern is based on identifying the pieces of dough in the captured data (pg. 3 par. 9-10). 
Wherein identifying the pieces of dough in the captured data includes shape comparison (pg. 4 par. 5).
The image recording apparatus is a two-dimensional color camera (CCD camera; filtered light).
The computer compares the captured data with the stored data based on type of baked goods (pg. 2 par. 16; pg. 4 par. 5; shape), orientation of the baked goods (pg. 2 par. 12).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP2002101821; English translation) in view of Schmidt (8375833) and Jung et al (20140122702).
Though silent to the digitally controlled display apparatus is provided by augmented reality glasses Jung teaches providing such and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide technology available such as taught by Jung (par. 0105) with respect to the .


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP2002101821; English translation) in view of Schmidt (8375833) and Anmelder (DE102014004560).
Carter teaches forming food products and thus one of ordinary skill in the art of retail would look to the art of sale.
Though silent wherein the computer is coupled to a cash register system that provides information relating to a number baked goods of a particular type that are sold in a particular period.  Anmelder teaches such and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the claimed cash register system for its art recognized advantage of outputting the signal for baking the pastry by the control device, when the sold amount reaches or falls below the stock quantity, and increasing the inventories of the pastry in the control device according to the baked amount of the pastry, thus reducing power consumption and maintaining homogeneous current supply as taught by Anmelder.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the claimed the number baked goods of a particular type that are sold in a particular period is used to determine the desired filling pattern for its art recognized advantage of outputting the signal for baking the pastry by the control device, when the sold amount reaches or falls below the stock quantity, and increasing the inventories of the pastry in the control device according to the baked amount of the pastry, thus reducing power consumption and maintaining homogeneous current supply as taught by Anmelder.

Response to Arguments
Applicants amendments overcome the previous prior art rejection. Applicant’s arguments with respect to Carter have been considered but are moot because the new ground of rejection relies on Masuda.
In response to applicant's arguments against the references individually it is noted that although Riefenstein is silent to the filling process, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Riefenstein is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, Carter discloses the presently claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP3132900;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792